Exhibit 10.3

DORMAN PRODUCTS, INC.

RESTRICTED STOCK AWARD

This is a Restricted Stock Award (this “Award”) dated [                    ]
(the “Grant Date”) from Dorman Products, Inc. (the “Company”) to
[                    ] (the “Grantee”).

1. Award of Stock. Effective as of the Grant Date, pursuant to the Dorman
Products, Inc. 2018 Stock Option and Stock Incentive Plan (the “Plan”), the
Company hereby awards the Grantee [                    ] shares of Common Stock
(the “Awarded Shares”), subject to the restrictions and on the terms and
conditions set forth in this Award and the Plan.

2. Lapse of Restrictions; Vesting. The Awarded Shares are subject to forfeiture
to the Company until they become nonforfeitable in accordance with this
Section 2.

(a) The Awarded Shares shall vest and become nonforfeitable as follows:

 

Vesting Date:

   Percent of Award Vested:           

(b) In addition, upon a Change in Control, 100% of the unvested Awarded Shares
shall vest and become nonforfeitable.

(c) In addition, upon the Grantee’s termination of employment for any of the
following reasons, the unvested Awarded Shares shall vest and become
nonforfeitable as indicated:

(i) 100% as of the date of Grantee’s death; or

(ii) 100% as of the date of Grantee’s termination of employment due to
Disability.

Except as provided above, upon the termination of employment of Grantee any
unvested Awarded Shares will immediately and automatically, without any action
on the part of the Company, be forfeited and the Grantee will have no further
rights with respect to those Shares.

3. Certificates.

(a) The Company will cause the Awarded Shares to be issued in the Grantee’s name
by issuance of a stock certificate or certificates. The Company may, in lieu of
issuing such a certificate, arrange for the recording of Grantee’s ownership of
the Awarded Shares on a book entry recordkeeping system maintained on behalf of
the Company.

 

1



--------------------------------------------------------------------------------

(b) While the Awarded Shares remain forfeitable, the Company will cause an
appropriate stop-transfer order to be issued and to remain in effect with
respect to the Awarded Shares. As soon as practicable following the time that
any Awarded Shares become nonforfeitable (and provided that appropriate
arrangements have been made with the Company for the withholding or payment of
any taxes that may be due with respect to such Shares), the Company will cause
that stop-transfer order to be removed.

(c) If any certificate is issued in respect of Awarded Shares, that certificate
will be legended as described herein and held in escrow by the Company’s
Secretary or Assistant Secretary or his or her designee. In addition, the
Grantee may be required to execute and deliver to the Company a stock power with
respect to those Awarded Shares. At such time as those Awarded Shares become
nonforfeitable, the Company will cause a new certificate to be issued without
that portion of the legend referencing the previously applicable forfeiture
conditions and will cause that new certificate to be delivered to the Grantee
(again, provided that appropriate arrangements have been made with the Grantee
for the withholding or payment of any taxes that may be due with respect to such
Shares). The Company may also condition delivery of certificates for Awarded
Shares upon receipt from the Grantee of any undertakings that it may determine
are appropriate to facilitate compliance with federal and state securities laws.

4. Stock Splits, etc. If, while any of the Awarded Shares remain subject to
forfeiture, there occurs any merger, consolidation, reorganization,
reclassification, recapitalization, stock split, stock dividend, or other
similar change in the Common Stock, then any and all new, substituted or
additional securities or other consideration to which the Grantee is entitled by
reason of the Grantee’s ownership of the Awarded Shares will be immediately
subject to the stop-transfer order and escrow contemplated by Section 3,
deposited with the Company and will thereafter be included in the term “Awarded
Shares” for all purposes of the Plan and this Award.

5. Rights of Participant. The Grantee shall have all the rights of a shareholder
with respect to such Awarded Shares, including, but not limited to, the right to
vote such shares and to receive all dividends and other distributions paid with
respect to them; provided however, that any cash dividends or distributions paid
on the Awarded Shares while those shares remain forfeitable will be deposited
with the Company, in escrow, and distributed only when, and if, the Awarded
Shares giving rise to such dividends or distributions become nonforfeitable.

6. Tax Consequences. The Grantee acknowledges that the Company has not advised
the Grantee regarding the Grantee’s income tax liability in connection with the
grant or vesting of the Awarded Shares or with an election under Section 83(b)
of the Internal Revenue Code, as amended, with respect to the grant of the
Awarded Shares. The Grantee has reviewed with the Grantee’s own tax advisors the
federal, state, local and foreign tax consequences of the transactions
contemplated by this Agreement. The Grantee is relying solely on such advisors
and not on any statements or representations of the Company or any of its
agents. The Grantee understands that the Grantee (and not the Company) shall be
responsible for the Grantee’s own tax liability that may arise as a result of
the transactions contemplated by this Award.

 

2



--------------------------------------------------------------------------------

WHILE THE COMPANY WILL EXERCISE REASONABLE EFFORTS TO ASSIST THE GRANTEE OR
OTHERWISE FACILITATE ANY SECTION 83(b) ELECTION MADE BY THE GRANTEE WITH RESPECT
TO THE AWARDED SHARES, THE GRANTEE ACKNOWLEDGES THAT IT IS THE GRANTEE’S SOLE
RESPONSIBILITY AND NOT THE COMPANY’S TO FILE TIMELY ANY SECTION 83(b) ELECTION.

7. Restriction on Transfer of Awarded Shares. Except for the forfeiture to the
Company contemplated by Section 2 hereof, none of the Awarded Shares or any
beneficial interest therein shall be transferred, encumbered, pledged or
otherwise alienated or disposed of in any way until they have become
nonforfeitable in accordance with Section 2 of this Award.

8. Share Legends. A legend will be placed on any certificates evidencing all the
Awarded Shares, pursuant to the Plan, applicable law or otherwise.

9. Award Not to Affect Employment. The Awarded Shares granted hereunder shall
not confer upon the Grantee any right to continue in service as an employee,
officer or director of the Company or any subsidiary of the Company.

10. Miscellaneous.

(a) The address for the Grantee to which notice, demands and other
communications to be given or delivered under or by reason of the provisions
hereof shall be the address contained in the Company’s personnel records, or
such other address as the Grantee may provide to the Company by written notice.

(b) This Award may be executed in one or more counterparts all of which taken
together will constitute one and the same instrument.

(c) The validity, performance, construction and effect of this Award shall be
governed by the laws of the Commonwealth of Pennsylvania, without giving effect
to principles of conflicts of law.

(d) The Grantee hereby irrevocably and unconditionally consents to submit to the
exclusive jurisdiction of the courts of the Commonwealth of Pennsylvania and of
the United States of America, in each case located in Philadelphia,
Pennsylvania, for any actions, suits or proceedings arising out of or relating
to this Award and the transactions contemplated hereby (“Litigation”) and agrees
not to commence any Litigation except in any such court, and further agrees that
service of process, summons, notice or document by U.S. registered mail to his
respective address shall be effective service of process for any Litigation
brought against him in any such court. Each party hereby irrevocably and
unconditionally waives any objection to the laying of venue of any Litigation in
the courts of the Commonwealth of Pennsylvania or of the United States of
America, in each case located in Philadelphia, Pennsylvania, and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any Litigation brought in any such court has been brought in an
inconvenient forum.

11. Repayment. This Award shall be subject to any repayment or clawback policy
of the Company that is currently in effect or that is hereinafter adopted.

 

3



--------------------------------------------------------------------------------

12. Incorporation of Plan Terms. This Award is subject to the terms and
conditions of the Plan. Such terms and conditions of the Plan are incorporated
into and made a part of this Award by reference. In the event of any conflicts
between the provisions of this Award and the terms of the Plan, the terms of the
Plan will control. In the event, however, of any conflict between the provisions
of this Award or the Plan and the provisions of an employment or
change-in-control agreement between the Company and the Grantee, the provisions
of the latter shall prevail, to the extent consistent with the Plan. Capitalized
terms used but not defined in this Award shall have the meanings set forth in
the Plan unless the context clearly requires an alternative meaning.

IN WITNESS WHEREOF, the Company has granted this Award on the day and year first
above written.

 

DORMAN PRODUCTS, INC. BY:    

 

I hereby acknowledge receipt of a copy of the forgoing Award and the Plan and,
having read them hereby, signify my understanding of, and my agreement with,
their terms and conditions. I accept this Award in full satisfaction of any
previously written or verbal promises made to me by the Company with respect to
restricted stock grants.

 

 

   

 

  (Name)     (Date)  

 

4